Name: 2000/179/EC: Commission Decision of 14 February 2000 on the clearance of the accounts of Denmark, Germany, Spain and France in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section, for the 1998 financial year and modifying Decision 1999/327/EC (notified under document number C(2000) 344) (Only the Spanish, Danish, German and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  Europe; NA
 Date Published: 2000-03-02

 Avis juridique important|32000D01792000/179/EC: Commission Decision of 14 February 2000 on the clearance of the accounts of Denmark, Germany, Spain and France in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section, for the 1998 financial year and modifying Decision 1999/327/EC (notified under document number C(2000) 344) (Only the Spanish, Danish, German and French texts are authentic) Official Journal L 057 , 02/03/2000 P. 0031 - 0033COMMISSION DECISIONof 14 February 2000on the clearance of the accounts of Denmark, Germany, Spain and France in respect of expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section, for the 1998 financial year and modifying Decision 1999/327/EC(notified under document number C(2000) 344)(Only the Spanish, Danish, German and French texts are authentic)(2000/179/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(b) thereof,After consulting the European Agricultural Guidance and Guarantee Fund Committee,Whereas:(1) Under Article 5(2)(b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for clearance and a certificate regarding the veracity, completeness, and accuracy of the accounts transmitted clears the accounts of the paying agencies referred to in Article 4(1) of that Regulation.(2) With regard to Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be forwarded by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EEC) No 2776/88(3), as last amended by Regulation (EC) No 2236/98(4), account is taken for the 1998 financial year of expenditure incurred by the Member States between 16 October 1997 and 15 October 1998.(3) The accounts of the paying agencies of EU-Direktoratet in Denmark, Niedersachsen in Germany, Cantabria in Spain and Ofival in France concerning expenditure financed by the EAGGF Guarantee Section for the 1998 financial year which could not be cleared by Commission Decision 1999/327/EC(5) were disjoined from that Decision. For these paying agencies, the annual accounts and the accompanying documents now permit the Commission to take a decision on the veracity, completeness, and accuracy of the accounts submitted. Annex I lists the amounts cleared for each paying agency.(4) The Commission has checked the information submitted and communicated to the Member States the results of its verifications with the necessary amendments.(5) The second subparagraph of Article 7(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(6), as last amended by Regulation (EC) No 2245/1999(7), lays down the amounts which are recoverable from, or payable to, each Member State in accordance with Annex II to this Decision are to be deducted from, or added to, advances against expenditure from the second month following that in which the accounts clearance decision is taken.(6) In accordance with the final subparagraph of Article 5(2)(b) of Regulation (EEC) No 729/70 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, adopted on the basis of accounting information, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules,HAS ADOPTED THIS DECISION:Article 1The accounts of the paying agencies of EU-Direktoratet in Denmark, Niedersachsen in Germany, Cantabria in Spain and Ofival in France concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1998 financial year are cleared as shown in Annex I to the present Decision.Article 2The amounts recoverable from or payable to Denmark, Germany, Spain and France concerning expenditure financed by the EAGGF Guarantee Section in respect of the 1998 financial year are determined in Annex II to the present Decision.Article 3The entries in Annex III to Decision 1999/327/EC relating to Denmark, Germany, Spain and France are deleted.Article 4This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain and the Republic of France.Done at Brussels, 14 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 39, 17.2.1996, p. 5.(4) OJ L 281, 17.10.1998, p. 9.(5) OJ L 124, 18.5.1999, p. 28.(6) OJ L 158, 8.7.1995, p. 6.(7) OJ L 273, 23.10.1999, p. 5.ANNEX ICLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1998>TABLE>ANNEX IICLEARANCE OF THE PAYING AGENCIES' ACCOUNTS - FINANCIAL YEAR 1998Amount to be recovered from or paid to the Member State in N.C.>TABLE>